                   Case 1:19-cv-07456-RA Document 13 Filed 11/15/19 Page 1 of 2


Peter F. Snell                                                                                                                   Chrysler Center
212 692 6850                                                                                                                   666 Third Avenue
psnell@mintz.com                                                                                                            New York, NY 10017
mintz.com                                                                                                                          212 935 3000

                                                         MINTZ                                 fflf"'f!!l(/   1
                                                                                           n         >:··; :; ~'
                                                                                              ;~ f::'I
                                                                                           • ff~ r!l,..,..i: ..'. '---1 ~
                                                                                                   1
                                                                                                                                                             ·-
                                                                                                                                                                  '
                                                   November 15, 2019                                   LSDC-SD:\Y
VIAECF                                                                                                 DOCl'l\lE:\T
Honorable Ronnie Abrams
                                                                                                       ELECTRO:\ICALL Y FILED
United States District Court for the Southern District of New York
Thurgood Marshall                                                                                      DOC#:
United States Courthouse                                                                               D.\ l E F-1L-E-0:---.,//---,/---:(f-::--,--/( ....,,..q-
                                                                                                  1
40 Foley Square                                                                                   i.:::::: ______ _

Courtroom 1506
New York, NY 10007

Re: Digital Medical Technologies, LLC doing business as Adhere Tech v. AdhereHealth, LLC, C.A. No.
    19-CV-7456 (RA) (S.D.N.Y.)

Dear Judge Abrams:

        Pursuant to Section 1(D) of the Court's Individual Rules and Practices in Civil Cases, the Parties
respectfully submit the Joint Letter requesting: an extension until December 9, 2019 for Defendant to
respond to Plaintiffs Complaint; and an adjournment of the initial pre-trial conference to occur after
December 9, 2019.

         In support of this request, the Parties state that they are currently engaged in substantive settlement
negotiations. The Parties respectfully request an extension and continuance of Defendant's deadline and
the initial pre-trial conference to enable the parties to continue those discussions.

         The Parties further state:

         (1)       Defendant's deadline to respond to the Complaint is currently set for November 18, 2019
                   (Dkt. 10). 1 The initial pre-trial conference is currently set for November 22, 2019 at 1:00
                   p.m. (Dkt. 12).

         (2)       This is the Parties' first request for an adjournment or extension of time.

         (3)       Both Parties consent to the relief requested herein.

        The Court has not yet entered a Scheduling Order, such that no other scheduled dates will be
affected by the requested extension and adjournment.




1
 Defendant's investigation of Plaintiffs claims is ongoing, and Defendant expressly reserves all possible
claims and defenses, including lack of personal jurisdiction and improper venue.
Boston         London           Los Angeles            New York             San Diego                       San Francisco                 Washington

                                        MINTZ, LEVIN COHN, FERRIS, GLOVSKY ANO POPEO, PC
               Case 1:19-cv-07456-RA Document 13 Filed 11/15/19 Page 2 of 2


Honorable Ronnie Abrams
November 15, 2019
Page 2                                                                                             MINTZ




Respectfully submitted,


 Isl Peter F. Snell                                            Isl Eugene D. Kublanovsky
 Peter F. Snell, Esq.                                          Eugene D. Kublanovsky (EK 0605)
 Michael R. Graif, Esq.                                        Kublanovsky Law, LLC
 MINTZ LEVIN COHN FERRIS                                       817 Broadway, Fourth Floor
    GLOVSKY AND POPEO P.C.                                     New York, New York 10003
 666 Third A venue                                             Tel: (212) 729-4707
 New York, NY 10017                                            Email: eugene@edklaw.com
 (212) 935-3000
 pfsnell@mintz.com                                             Maia T. Woodhouse, Esq.
 mrgraif@mintz.com                                             (motion for pro hac vice admission forthcoming)
                                                               Tennessee BPR No. 030438
 Attorneys for Plaintiff                                       Adams and Reese LLP
                                                               424 Church Street 28 Floor
                                                               Nashville, Tennessee 37219
                                                               Tel: (615) 259-1450
                                                               Fax: (615) 259-1470
                                                               Email: maia.woodhouse@arlaw.com

                                                               Counsel for Defendant AdhereHealth, LLC




cc:    Counsel of Record (via ECF)


Application granted. Defendant shall answer or otherwise respond to the
complaint no- later than December 9, 2019. The initial status conference
scheduled for November 22, 2019 is hereby adjourned to December 13,
2019 at 1 :00 p.m.

SO ORDERED.
